Title: To Alexander Hamilton from George Izard, 25 February 1800
From: Izard, George
To: Hamilton, Alexander

Philadelphia. Feby. 25th. 1800.
Dear Sir,
I only received yours enclosing a letter for me this morning. The business which has employed Major Tousard & myself is nearly completed. I have endeavored to be useful to him by planning a method of exercise for Artillery of all descriptions. I shall not enter into details as he has just informed me that he should write to you tomorrow, and give you an account of what has been done.
The letter you were so obliging as to forward to me is from Mr. Wm. Smith at Lisbon, offering me the place of his Secretary; I can make no answer to his proposal before I communicate it to you. Sensible as I am to the honor you have done me by admitting me into your family, I cannot but look forward with apprehension to the moment when you may retire from the Service. If the many Subjects of disgust which offer in the present State of the army should induce you to resign, I shall be loth to return to my former situation—on the other hand if a war takes place, nothing would delight me so much as attending you in the hope of justifying your choice. I am at an age when it becomes necessary to think of assuring myself an independent existence—it is far from certain whether the future I shall possess will place me above mediocrity; in the army I know there is no prospect of pecuniary advantage, and the Road to eminence is long and uncertain. I should with reluctance abandon a profession to which I had dedicated myself from my earliest years—but it would perhaps not be incompatible with the diplomatic walk, and I might hope to obtain my former rank in case this country should at a future period be involved in war. I take the liberty of expressing my Reflections on the Subject with the request that you will direct my conduct, assuring you that I will conform exactly to your advice.
Mr. Smith desires that if I accept his offer I should set out immediately after receiving the Secy of States’ orders.
Believe me, Sir, with the greatest Respect   your most obliged hble Servt.

Geo. Izard.
The Honble Major Genl. Hamilton.

